Citation Nr: 1729259	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-31 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a headache disability, to include as due to chlorobenzylidene malononitrile (CS) gas exposure.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1991 to November 1991.

This case comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In August 2014, the Veteran participated in a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claimed headache disability did not have its onset in service; was not manifested to a compensable degree within one year of service; and was not caused by or otherwise related to active service.

2.  The Veteran's claimed headache disability was not the result of exposure to CS gas exposure during training.


CONCLUSION OF LAW

The criteria for entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a February 2011 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent December 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that his headaches are the result of exposure to CS gas during basic training at Fort Jackson.  During the July 2014 hearing, the Veteran stated that he began experiencing headaches immediately following service.  During the hearing, the Veteran stated that he had to enter the gas chamber approximately 8 to 12 times during service to practice confidence drills.  He stated that the drills involved putting on and taking off gas masks, and as a result he was exposed to CS gas.  The Veteran testified that prior to experiencing a migraine, he smells the gas from the gas chambers.  The Veteran believes the CS gas remains in his system to this day.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include malignant tumors, which develop to a compensable degree within one year after separation from service, even though there is no evidence of that disease during the period of active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309(a) (2016).

Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service or aggravated by a service-connected disability, will also be service-connected.  38 C.F.R. § 3.310 (2016).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's service medical records do not include any notations regarding any migraine headaches.

In a December 2011 VA examination, the Veteran was diagnosed with migraines.  In a July 2015 VA examination, the examiner noted that the Veteran had no complaints of headaches or ongoing medical treatment until migraines were diagnosed in 2011.  In a September 2016 VA examination, the examiner, while discussing possible causes of the Veterans headaches, noted that the Veteran was stressed after being recently laid off and suffering from depression, insomnia, and post-traumatic stress disorder.  

In a September 2016 VA examination, the examiner opined that the headaches were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner also opined that any current headache condition was not caused by the Veteran's exposure to CS gas or any other aspect of military service.  The rationale provided was that there is no known medical nexus between exposure to CS gas and the immediate or delayed onset development of a chronic headache syndrome.  More specifically, "No such medical evidence can be found in the current medical literature despite widespread use of CS gas in a variety of populations in addition to military personnel in the very controlled setting of the gas chamber confidence drill."  The examiner also noted the Veteran's conflicting statements regarding when the incident occurred.

The September 2016 VA examiner also noted that there is no medical evidence to support the Veteran's claim that CS remains in his system.  The examiner explained the perceived odor by the Veteran prior to a headache as being a neurologic disorder of the migraine process which results in the perception of an odor.  Lastly, the examiner explained that military gas chamber confidence drills generally involve brief exposure to gas, and medical literature indicates that the brief exposure is not expected to induce any permanent or lasting effect in humans.  Adverse effects, primarily involving prolonged exposure in an enclosed space or skin contact with the solid components of CS are reported, but are not common and generally occur in a setting of atypical usage situations.

The Veteran has not submitted any contrary competent evidence that relates his headaches to his service.  To the extent that the Veteran himself suggests that his headaches are related to chemical exposure during service, the Board finds that the Veteran is not competent to offer such an opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of migraine headaches.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009)

The Board finds that the preponderance of the evidence is against a finding that any current migraine condition is related to service or any event of service, manifested within one year following separation from service, or is the result of chemical exposure during service.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for migraine headaches, to include as due to CS gas exposure, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a headache disability, to include as due to chlorobenzylidene malononitrile (CS) gas exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


